     Case: 1:18-cv-07840 Document #: 42 Filed: 01/28/20 Page 1 of 1 PageID #:252

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Heidi Hollis
                                Plaintiff,
v.                                                   Case No.: 1:18−cv−07840
                                                     Honorable Steven C. Seeger
Select Rehabilitation
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 28, 2020:


       MINUTE entry before the Honorable Sidney I. Schenkier: Settlement conference
held. By 5:00 p.m. on 01/30/20, each side shall separately notify the Court by email
(sidney_schenkier@ilnd.uscourts.gov) as to whether that side accepts the Court&#0;39;s
settlement recommendation. Mailed notice. (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
